Woodward, J.
— If the course taken by the court afforded cause of complaint, it would be on the part of the plaintiff, rather than of the defendant, because a finding against the plaintiff, would put him to the necessity of a new action ; whereas, if the court decided it, he could avail himself, probably, of an amendment, instead of being sent out of court. Put there was no error in the proceeding. If the court was unable to determine satisfactorily upon the date, it was within their discretionary power to refer the question to the jury. Jefferson Co. v. Savary, 2 G. Greene, 238; Converse v. Warren, 4 Iowa, 158.
*516The ruling of the court in relation to proof of the signature of the guarantor, was correct. Tlie point has been decided several times under the different statutes. Steinhelber v. Edwards, 2 G. Greene, 366; Chambers v. Games, 2 Ib., 320; Lyon v. Bunn, ante, 48.
The judgment, is affirmed.